Citation Nr: 1024117	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945 and from February 1951 to June 1952, with 
additional service in the Naval Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  In May 2008, 
the Board remanded the claim for additional development. 


This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.


CONCLUSION OF LAW


Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

For injuries alleged to have been incurred in combat, the law 
provides a relaxed evidentiary standard of proof to determine 
service connection.  38 U.S.C.A. § 1154(b) (West 2002); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).  The provision does 
not establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
which inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran contends that he was exposed to acoustic trauma 
in service as a result of his duties as a communications 
coordinator while in combat during World War II and then when 
serving aboard the USS Corregidor during the Korean conflict.  
Specifically, he contends that he was exposed to the noise 
from anti-aircraft and kamikaze attacks on a daily basis.  
The Veteran contends that a physician aboard his ship stated 
that his exposure to weapon noise caused him hearing loss.  
The Veteran contends that he has experienced symptoms of 
hearing loss ever since his discharge from service, and that 
he has used a variety of hearing aids throughout the past 40 
to 50 years. 

The Veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
On his two separation examinations, in December 1945 and in 
January 1951, his hearing was found to be normal by whisper 
voice testing.  His service records additionally do not 
demonstrate that he participated in combat.  However, the 
Veteran's reported in-service duties and experiences during 
World War II and the Korean conflict are consistent with 
exposure to acoustic trauma, and therefore the Board finds 
the Veteran's statements regarding in-service noise exposure 
to be credible and consistent with his military service.  
38 U.S.C.A. § 1154(b) (West 2002).  Although the Board finds 
that the Veteran has demonstrated in-service exposure to 
acoustic trauma, a nexus between his current disabilities and 
the in-service exposure to acoustic trauma must be shown in 
order to establish service connection.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The record reflects that in May 1947, inbetween his periods 
of active service, the Veteran underwent a physical 
examination regarding his claim for service connection for 
hemorrhoids.  At that time, his hearing was determined to be 
normal and there was no ear, nose, or throat abnormality.  

The Veteran states that he began to seek treatment for 
hearing loss in the late 1940s and 1950s, and that he 
underwent right ear surgery in the 1970s in order to 
"rebuild the bones" in his right ear, though the operation 
did not successfully re-establish his hearing.  The RO 
attempted to locate those records, however, the hospital 
reported to have conducted the ear surgery responded that the 
Veteran was not a patient listed in their system, no response 
was received from one of the physician's, and a negative 
response was received from the other reported physician.  
Therefore, any private treatment records prior to 2002, as 
reported by the Veteran, are unavailable for review. 

VA treatment records dated from October 2002 to September 
2004 show that the Veteran suffered from bilateral, 
completely asymmetrical hearing loss, with fairly flat, mixed 
hearing loss in the right ear and sloping, mild to severe 
hearing loss in the left ear.  The Veteran reported suffering 
from hearing loss since 1945.  No opinion regarding the 
etiology of his hearing loss was offered.

On August 2005 VA audiological examination, the Veteran 
reported that he had experienced difficulty hearing since 
1946.  He denied any occupational noise exposure, stating 
that he worked in an office position until he retired in 
1985.  He reported that his right ear surgery was completed 
in order to rebuild the right ear because "vibration not 
close together," which was a statement that was confusing to 
the examiner.  The Veteran reported that he began wearing a 
hearing aid in the left ear in the 1970s.  After conducting 
physical examination of the Veteran and reviewing the claims 
file, the examiner stated that the type and configuration of 
hearing loss in the right ear associated with the left ear 
surgery in the 1970's was not the kind typically resulting 
from acoustic trauma.  The examiner found it to be 
significant that the Veteran had filed for various claims in 
the late 1940s, but had not complained of hearing trouble at 
that time.  However, in the end, the examiner stated that 
based upon the claimed date of onset of hearing loss, the 
configuration of hearing loss, and the reported surgery in 
the 1970's, she could not offer an opinion as to the etiology 
of the Veteran's hearing loss without resort to mere 
speculation.  

In March 2010, in an effort to clarify the etiology of the 
Veteran's bilateral hearing loss, a different VA examiner 
reviewed the Veteran claims file and previous VA examination.  
The examiner concluded that it was less likely than not that 
the Veteran's current bilateral hearing loss was related to 
his service.  In so determining, the examiner explained that 
the three hearing tests performed while in military service, 
and in particular, the one performed on separation from 
service, were all within normal limits.  And, even though 
whisper voice testing was non-scientific or frequency 
specific, it did indicate that auditory acuity for speech was 
normal or within normal limits.  Without evidence of a 
decrease in hearing while in service, and with no 
documentation that the Veteran was counseled in the Navy that 
his exposure to weapons firing affected his hearing as was 
contended, a link between his current hearing loss and his 
service could not be made. 

Because no bilateral hearing loss was diagnosed within one 
year after separation from service, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the competent evidence is against a finding of a 
medical nexus between military service and the Veteran's 
bilateral hearing loss.  Rather, the competent evidence of 
record only weighs against such a finding.  Thus, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  While the Veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made any connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2005 and May 2008; 
a rating decision in August 2005; and a statement of the case 
in May 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the April 2010 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
additional medical opinion in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


